Name: Council Regulation (EEC) No 1657/93 of 24 June 1993 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products intended to equip the free zones of the Azores and Madeira
 Type: Regulation
 Subject Matter: tariff policy;  regions of EU Member States;  EU finance;  industrial structures and policy
 Date Published: nan

 Avis juridique important|31993R1657Council Regulation (EEC) No 1657/93 of 24 June 1993 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products intended to equip the free zones of the Azores and Madeira Official Journal L 158 , 30/06/1993 P. 0001 - 0008COUNCIL REGULATION (EEC) No 1657/93 of 24 June 1993 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products intended to equip the free zones of the Azores and MadeiraTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Council, in its Decision 91/315/EEC (3), set up a programme of options specific to the remote and insular nature of Madeira and the Azores (Poseima); Whereas in the context of the overall programme of measures established in that Decision to stimulate the economic and social development of the abovementioned autonomous regions, it was stipulated that free zones could be an appreciable instrument of economic development in the regions concerned; whereas it may be appropriate to adopt specific customs measures regarding the arrangements applicable to the free zones of the Azores and Madeira; Whereas Council Regulation (EEC) No 1604/92 of 15 June 1992, amending Regulation (EEC) No 2504/88 on free zones and free warehouses (4), provided that processing operations carried out in the free zones of these autonomous regions should not be subject to the economic conditions laid down in the inward processing arrangements; Whereas in a request submitted on 4 March 1992 and supplemented on 22 October 1992 and 20 January 1993, the competent Portuguese authorities asked to be granted an exemption from Common Customs Tariff duties on imports of certain industrial products intended to equip the free zones of the Azores and Madeira; Whereas, upon detailed examination of the situation, such a measure appears likely to give the required boost to the development of economic activities in the said free zones; Whereas, in order to avoid directly affecting the functioning of the common market, a time limit must be set for this measure and suitable action taken to ensure that the products for which a suspension is granted are intended solely to equip the said free zones; Whereas the Commission must be informed of the volume of imports involved, HAS ADOPTED THIS REGULATION: Article 1 1. The Common Customs Tariff duties applicable to products listed in the Annex shall be suspended in full until 31 December 2000. 2. The suspension referred to in paragraph 1 shall apply solely to products intended to equip the free zones of the Azores and Madeira. 3. The competent Portuguese authorities shall adopt the provisions necessary to ensure compliance with paragraph 2 pursuant to the relevant Community provisions on end-use, in particular the charging of Common Customs Tariff duties when the products in question are transported to other parts of the Community's customs territory. They shall inform the Commission of these measures at the earliest opportunity. Article 2 With respect to the products referred to in Article 1, the competent Portuguese authorities shall inform the Commission, no later than 15 March of each year, of the volume of imports for which the tariff suspension has been granted during the preceding year. Article 3 During the year 2000, the Commission, after consulting the competent Portuguese authorities, shall examine the effects of the measures adopted on the development of the free zones of the Azores and Madeira and shall, if necessary, submit appropriate proposals. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 1993. For the Council The President B. WESTH (1) OJ No C 116, 27. 4. 1993, p. 11. (2) Opinion delivered on 28 May 1993 (not yet published in the Official Journal). (3) OJ No L 171, 29. 6. 1991, p. 10. (4) OJ No L 173, 27. 6. 1992, p. 30. ANNEX /* Tables: see OJ */